Citation Nr: 1409721	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-44 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for constipation and/or fecal incontinence, secondary to service-connected residuals of compression fracture of the first lumbar vertebra.

2.  Entitlement to service connection for neurological impairment due to fusion of spine, including numbness of the right thigh, lower back, front abdomen, right leg, and crushing feeling of the right lower extremity, secondary to service-connected residuals of compression fracture of the first lumbar vertebra.

3.  Entitlement to service connection for a right leg disorder, claimed instability, cramping, and muscle spasms, secondary to service-connected residuals of compression fracture of the first lumbar vertebra.

4.  Entitlement to service connection for erectile dysfunction, secondary to service-connected residuals of compression fracture of the first lumbar vertebra.

5.  Entitlement to service connection for urinary incontinence, secondary to service-connected residuals of compression fracture of the first lumbar vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1982.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for constipation and/or fecal soiling, neurological impairment, a right leg condition, erectile dysfunction, and urinary incontinence, all claimed as secondary to the service-connected residuals, compression fracture, first lumbar vertebra.  He perfected a timely appeal to that decision.  

On May 10, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims folder.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to service connection for constipation and/or fecal incontinence, secondary to the residuals of compression fracture of the first lumbar vertebra, and service connection for neurological impairment due to fusion of spine, including numbness of the right thigh, lower back, front abdomen, right leg, and crushing feeling of the right lower extremity, secondary to the residuals of compression fracture of the first lumbar vertebra, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not currently have a right leg disorder, other than ACL tear of the right knee, that was caused or made worse by his service-connected residuals of compression fracture, first lumbar vertebra.  

2.  There is no competent evidence that the Veteran has erectile dysfunction or urinary incontinence.  


CONCLUSIONS OF LAW

1.  A right leg disorder, claimed instability, cramping, and muscle spasms, was not incurred in or aggravated by active military service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  




2.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated by active military service; erectile dysfunction is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

3.  The Veteran does not have urinary incontinence that is the result of disease or injury incurred in or aggravated by active military service; urinary incontinence is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2009 and August 2009 from the RO to the Veteran, which were issued prior to the RO decision in October 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran served on active duty from October 1970 to January 1982.  The service treatment records (STRs) reflect that the Veteran was admitted to a hospital in January 1980 after he was struck by a fallen tree, resulting in a traumatic aortic aneurysm as well as L1 compression fracture with dislocation of T12 on L1.  The Veteran underwent a laminectomy.  A Medical Board Evaluation conducted in April 1980 revealed findings of ruptured thoracic aorta, surgically repaired, with graft; compression fracture of first lumbar vertebrae with slipped facottes and neurologic loss, surgically treated with Harrington rod instrumentation and spinal fusion; and contusion of superficial sensory branch of radial nerve right wrist, symptomatic.  These findings were confirmed in a Medical Board proceeding in October 1981, which listed diagnoses of thoracic aortic repair, L1 compression fracture 80%, closed head trauma, and right sensory radial nerve injury to the IV that they put in his right wrist area.  The STRs are negative for any complaints or treatment for a right leg disorder, erectile dysfunction or urinary incontinence.  

Following his initial VA examination in August 1982, the Veteran was diagnosed with residuals of surgery for a ruptured thoracic aorta and residuals of compression fracture, lumbar vertebra.  The examiner also reported that the abductor muscles on the right thigh are also weak.  

By a rating action in September 1982, the RO granted service connection for residuals, compression fracture, first lumbar vertebra; a 40 percent rating was assigned, effective March 10, 1982.  

The Veteran's application for service connection for numbness of the right thigh, right lower back, right leg and front abdomen, instability of the right leg, urinary incontinence, and erectile dysfunction (VA Form 21-526) was received in May 2009.  

The Veteran was afforded a VA genitourinary examination in August 2009.  It was noted that a medical board in October 1981 listed a diagnosis of thoracic aorta repair, L1 compression fracture 80%; closed head trauma; and right sensory radial nerve injury due to the IV that they put in his right wrist area.  The Veteran reported the onset of erectile dysfunction in 1980 right after the accident when he noticed that this erection was not as good as it used to be.  He was able, however, to sustain erection to get his wife pregnant once after that in 1992.  He denied having erection when he gets up in the morning.  It was noted that the smoked a pack per day for the past 40 years.  He is able to have erection sufficient to penetrate his wife about once a month.  The Veteran also reported urinary urgency and straining to urinate.  The examiner stated that the level of the lumbar spine fracture is too high to affect the nerves that are responsible for ED; in any rate, he does not fit the criteria for ED anyway.  The examiner stated that he found no evidence of bona fide diagnosis of ED, fecal incontinence or urine incontinence.  The examiner stated that, even though he was unable to find bona fide diagnoses of ED, fecal incontinence/constipation or urine incontinence, the Veteran believes that he has some form of those.  Even if he did have some or all of those, he found no anatomical or physiological link between any of them and the service-connected condition here by way of direct causation, aggravation or flow through mechanism.  The reason is that the Veteran is known to be heavy smoker with significant peripheral cardiovascular disease, both of which can lead to ED.  Consequently, the examiner concluded that: ED, even if existed, is less likely as not caused or a result of military service; fecal incontinence/constipation, even if existed, is less likely as not caused or a result of military service; and urine incontinence, even if existed, is less likely as not caused or a result of military service.  

A VA spine examination was also conducted in August 2009.  The Veteran reported that, while helping his father in law, a tree branch fell on his head and back; he was found to have compression fracture of L1 and a rod was placed surgically to stabilize the spine.  The Veteran reported a history of urinary urgency, urinary frequency, erectile dysfunction, numbness, and left and foot numbness.  The examiner noted that the right leg weakness can be likely due to issues in the back.  On examination, the examiner noted that the right knee jerk is absent probably due to the Veteran's recent unrelated right ACL repair, even though he could not be sure.  After reviewing the file, he found that the Veteran had chronic we in his right left for a long time.  He is unable to link the leg weakness to the spinal problem.  The examiner stated that the observed impairment with subjective numbness in the right thigh and right leg is less likely as not caused by or a result of the service-connected L1 compression fracture.  The examiner explained that the fracture is located in a level higher that what is expected to find an impairment from a compression fracture like this one.  Furthermore, his recent right ACL repair, which is unrelated to this at all, made the evaluation of the Veteran's right lower extremity much more compromised.  The examiner noted that the Veteran insist that his right leg weakness caused him to injury his right ACL in the first place; however, he was unable to find any medical documentation that supports that allegation.  He found no evidence of significant weakness in the right ankle or foot.  

Received in September 2009 were private treatment reports dated from October 2005 to May 2009; these records reflect treatment primarily for a right knee disorder.  The Veteran was seen by Dr. McQuillan in October 2005, at which time he reported injuring his right knee in September 2009.  He denied any preexisting right knee problems.  The Veteran stated that he heard and felt a loud pop at the time of the injury; he noted that the pain is moderate and constant.  Most of the pain he feels is over the anteromedial joint line with pain in the popliteal region as well; however, his most significant complaint is that his knee is not stable.  The impression was marked instability of the right knee; ACL tear; and probable meniscal pathology.  In January 2006, the Veteran underwent arthroscopy with partial medial meniscectomy, chondroplasty medial femoral condyle and aspiration of popliteal cyst.  In May 1959, the Veteran underwent anterior cruciate ligament reconstruction with quadrupled hamstring autograft and microfracture arthroplasty.  

At his personal hearing in May 2012, the Veteran maintained that all of his claimed disabilities resulted from his in-service lumbar injury.  The Veteran indicated that he never sought treatment for these disabilities because there is no real treatment for them; he was told that he has to learn to live with them.  


III.  Legal analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Right leg condition, claimed as instability.

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right leg disorder.  In that regard, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the secondary service connection claim for a right leg disorder.  The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a right leg disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a right leg disorder. In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right leg disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a right leg disorder.  To the extent that the Veteran has complained of pain, instability and muscle spasm in the right leg, the August 2009 VA examiner attributed those complaints to his diagnosed ACL tear of the right knee, which is unrelated to the service-connected lumbar spine disorder.  The examiner added that the Veteran insist that his right leg weakness caused him to injury his right ACL in the first place; however, he was unable to find any medical documentation that supports that allegation.  The examiner further stated that he found no evidence of significant weakness in the right ankle or foot.  Thus, the evidence does not provide any objective indications of a right leg disorder.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no diagnosed disability, the analysis ends, and service connection for a right leg disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434   (Fed. Cir. 1998).  Further, the August 2009 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

With no competent evidence that the Veteran has a right leg disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.  Erectile dysfunction and urinary incontinence.

In May 2009, the Veteran filed a claim for service connection for erectile dysfunction and urinary incontinence, both of which he alleged were secondary to his service connected back disability.  However, the Veteran provided no evidence to support such an assertion in his claim, notice of disagreement, or substantive appeal.  Moreover, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a genitourinary disability (such as erectile dysfunction or urinary incontinence).  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

It is also noted that neither erectile dysfunction nor urinary incontinence are "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Significantly, the STRs are silent for any complaints of or treatment for urinary incontinence or erectile dysfunction.  Moreover, the record does not reflect that the Veteran has been diagnosed with erectile dysfunction or urinary incontinence.  In fact, during the August 2009 VA examination, the Veteran stated that his erection was not as good as it used to be; he denied having erection when he gets up in the morning.  However, it was noted that he was able to sustain erection to get his wife pregnant once after that in 1992.  It was noted that he smoked a pack per day for the past 40 years.  He is able to have a sufficient erection about once a month.  The Veteran also reported urinary urgency and straining to urinate.  The examiner stated that the level of the lumbar spine fracture is too high to affect the nerves that are responsible for ED; in any rate, he does not fit the criteria for ED anyway.  The examiner stated that he found no evidence of bona fide diagnosis of ED or urine incontinence.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for erectile dysfunction and urinary incontinence is denied.   

Even if the Board assumes the Veteran has these problems, they have not been found to be related to his service-connected lumbar spine disorder.  In fact, following the August 2009 VA examination, the examiner stated that he found no evidence of bona fide diagnosis of ED or urine incontinence, even if the Veteran did have some or all of those, he found no anatomical or physiological link between any of them and the service-connected condition here by way of direct causation, aggravation or flow through mechanism.  The examiner explained that that the level of the lumbar spine fracture is too high to affect the nerves that are responsible for ED.  Here, the examiner explained that there was simply no cause and effect relationship between the back and any erectile dysfunction and/or urinary incontinence, and without such a cause and effect relationship, one system would not impact the other system.  As it has been found that there is simply no connection at all between these problems, there is simply no basis to find one disability aggravated another.  

Given that no competent evidence has been advanced even suggesting that the Veteran's claimed erectile dysfunction and urinary incontinence are related to either his military service or his service connected compression fracture of the lumbar vertebra, the criteria for service connection have not been met, and the Veteran's claims is denied.  

It would require medical or scientific expertise to say that claimed erectile dysfunction and urinary incontinence are related to a particular disability, to specifically include the service-connected compression fracture of the lumbar vertebra.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Hence, his lay assertions and testimony do not constitute competent evidence.  38 C.F.R. § 3.159(a) ; see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 200) (holding that lay evidence is competent; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given that the competent medical evidence against the claim, for the Board to conclude that the Veteran has erectile dysfunction or urinary incontinence or that such claimed disorders are either related to service or a service-connected disability would be contrary to the greater weight of the evidence.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's claimed disabilities weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.  


ORDER

Service connection for a right leg disorder, claimed as instability, cramping, and muscle spasms, secondary to service-connected residuals of compression fracture of the first lumbar vertebra

Service connection for erectile dysfunction, to include as secondary to the Veteran's service connected back disability, is denied.   

Service connection for urinary incontinence, to include as secondary to the Veteran's service connected back disability, is denied.  


REMAND

The Veteran seeks service connection for fecal incontinence and a neurological impairment due to fusion of spine, including numbness of the right thigh, both claimed as secondary to service-connected residuals of compression fracture of the first lumbar vertebra.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this regard, the Board notes that service connection is currently in effect for residuals of compression fracture, first lumbar vertebra, evaluated as 10 percent disabling, effective May 19, 2009.  

The Veteran was afforded a traumatic brain injury in August 2009.  At that time, the Veteran indicated that the was helping his father-in-law and a tree fell on his head, and he ended up with a skull fracture and broke 7 ribs, T11, T12, and lumbar 1 fracture.  He underwent surgery and a Harrington rod was put in his spine.  The Veteran indicated that his main problem is lower back pain, which radiates to the right leg with a funny feeling and the sensory paresthesias radiating from the lower back to the right upper thigh  He also has numbness across the lower back area going down to the right inguinal.  He also complained of urinary retention off and on; sometimes he has to rub his lower abdomen to get the urine out.  He also reported some bowel incontinence.  The Veteran reported occasionally staining his underwear with feces, but he does not wear any pads or depends.  The Veteran noted that his symptoms are getting worse in terms of pain in the right leg and paresthesias.  Following an examination, the pertinent diagnoses were status post spinal fusion and Harrington rod; and paresthesias in the lower extremity on the right side and fecal incontinence.  The examiner stated that those conditions are most likely caused by the spinal injury in service.  

However, a genitourinary examination was also conducted in August 2009, following which the VA examiner opined that he was unable to find bona fide diagnosis of fecal incontinence/constipation.  The examiner added that, even if the Veteran had these conditions, he found no anatomical or physiological link between them and the service-connected condition here by way of direct causation, aggravation or flow through mechanism.  The examiner explained that the reason is that the Veteran is known to be heavy smoker with significant peripheral cardiovascular disease.  Consequently, the examiner concluded that even if fecal incontinence/constipation existed, it is less likely as not caused or a result of military service.  Still, following a spine examination also conducted in August 2009, the VA examiner stated that the observed impairment with subjective numbness in the right thigh and right leg is less likely as not caused by or a result of service-connected compression fracture.  

Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Critically, the August 2009 VA examiners did not specifically address the question of whether the Veteran currently has a diagnosed neurological disability of the right lower extremity manifested by numbness of the right thigh, which is proximately due to, the result of, or aggravated by, his service-connected compression fracture of the lumbar vertebra.  Accordingly, there remain questions as to diagnosis and etiology of the Veteran's claimed numbness of the right lower extremity.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

In light of the conflicting opinions in the aforementioned VA examinations, the Board finds that a VA examination with opinion, supported by a review of the claims folder and consideration of the Veteran's specific history, is needed in order to properly assess the merits of the Veteran's claim.  The new VA opinion should reconcile the conflicting findings of the August 2009 VA examination and opinion. Additionally, the new VA opinion should expressly address the statements of the Veteran regarding his symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

To ensure that VA has met its duty to assist the veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this case is REMANDED for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names, addresses and dates of treatment for all medical care providers, VA and non-VA, that have treated him for his claimed fecal incontinence and neurologic impairment of the right lower extremity.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of any neurological disability affecting the right lower extremity manifested by numbness.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All pertinent pathology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out a neurological disability of the right lower extremity.  If a neurological disability of the right lower extremity is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected compression fracture of the lumbar vertebra.  The examiner should reconcile the August 2009 VA examiners opinions.  Differences of opinion should be explained and supported by references to the record and/or medical principles.  

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed fecal incontinence as secondary to residuals of compression fracture of the lumbar vertebra.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All pertinent pathology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner should conduct a thorough examination of the Veteran and provide an opinion as to whether it is at least as likely as not that the fecal incontinence is caused or aggravated by his service connected residuals of compression fracture of the lumbar vertebra.  The examiner is to provide his opinion based both on the Veteran's in-service surgery for his fractured vertebra, and the current effect, if any, of his service connected residuals of the compression fracture on his fecal incontinence.  The examiner should provide a complete rationale for all opinions expressed.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


